GlIGINAL
                                                                                            08/30/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: PR 22-0004


                                       PR 22-0004                        [1   .     j
                                                                          AUG 3 0 2022
                                                                        Bowen C3reenvvuod
                                                                      Clerk of Supreme Court
                                                                         State of Montana
 IN RE THE PETITION OF
                                                                    ORDER
 AUSTIN WALLIS




       Austin Wallis has petitioned this Court for admission to active status in the State
Bar of Montana after having been on inactive status since May 2022.
       IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of Montana.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
       DATED this 3 a day of August, 2022.

                                                 For the Court,




                                                                   hief ustice